Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 6, 10-11, 14-16, and 18 are objected to because of the following informalities:  
In claim 6, line 3, it appears Applicant intended “via a second communication medium and second communication protocol that is different from the first communication medium” to read --via a second communication medium and second communication protocol, wherein the second communication medium is different from the first communication medium--
In claim 10, line 3, it appears Applicant intended “a memory” to read --a non-transitory memory--
In claim 11, line 2, it appears Applicant intended “further comprises:” to read --further comprises causing the processor to:--
In claim 14, line 1, it appears Applicant intended “claim 10, further comprises:” to read --claim 10, wherein the processor is further caused to:--
In claim 15, line 2, it appears Applicant intended “via a second communication medium and second communication protocol that is different from the first communication medium” to read --via a second communication medium and second communication protocol, wherein the second communication medium is different from the first communication medium--
In claim 16, line 1, it appears Applicant intended “claim 10, further comprises:” to read --claim 10, wherein the processor is further caused to
In claim 18, line 1, it appears Applicant intended “claim 10, further comprises:” to read --claim 10, wherein the processor is further caused to:--
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, each of claims 5-6 and 14-15 recite a “first communication medium” and/or a “second communication medium”, and claims 6 and 15 further specify that these are different from one another. Applicant’s specification, however, provides no details regarding what a “communication medium” is, or how the first and second may be different from one another. It is unclear from the context of Applicant’s entire disclosure what is meant by a “communication medium” is, or how the first and second may be different from one another. 
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 11, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Specifically, claims 4 and 13 each recite “wherein the potential event comprises one or more of: a send object detected on the roadway”, which is indefinite. It is unclear what is intended by the phrase “a send object detected on the roadway”, rendering the scope of the claims indefinite. 
Claim 2 recites the limitation "the distance threshold" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the potential distance" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the distance threshold" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the potential distance" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the distance threshold" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the potential distance" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 8, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roth-Mandutz et al. (US PGPub. No. 2020/0314772). 
Regarding claims 1 and 19, Roth-Mandutz discloses a method, comprising: detecting a potential event via one or more sensors disposed on a transport (¶0020, ¶0187); transmitting data associated with the potential event from the transport to one or more additional transports located within a predefined distance of the transport (¶0020, ¶0184, ¶0187, ¶0326-0327); triggering a transport operation response based on the transmitted data; and performing the transport operation response via the transport and the one or more additional transports (¶0019, ¶0248). 
Regarding claims 2 and 20, Roth-Mandutz discloses the method of claim 1, wherein the potential event data being sent to the one or more additional transports further comprises: sending a first notification from the first transport to a first additional transport within the distance threshold of the first transport; and when a transport location of the first transport is beyond the distance with respect to a second additional transport and the first additional transport is within the potential 
Regarding claim 4, Roth-Mandutz discloses the method of claim 1, wherein the potential event comprises one or more of: a send object detected on the roadway, another transport moving outside an expected travel space on the roadway, another transport moving beyond or below one or more velocity thresholds, and a collision event (¶0019, ¶0248). 
Regarding claim 8, Roth-Mandutz discloses the method of claim 1, wherein the type of operation response comprises one or more of an alert, a braking operation (¶0019, ¶0174, ¶0324), a transport velocity modification operation, a safety measure trigger operation, a gear changing operation, a navigation route modification operation, and a steering wheel turning operation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Roth-Mandutz as applied to claim 1 above, and further in view of Tao et al. (US PGPub. No. 2019/0206255). 
Regarding claim 3, Roth-Mandutz discloses the method of claim 1 (Roth-Mandutz ¶0019-0020, ¶0184, ¶0187, ¶0248, ¶0326-0327), but appears to be silent on the method further wherein the one or 
Tao, however, teaches a collision avoidance method wherein the vehicles rely on radar sensors for detecting an environment around the vehicle (Tao ¶0100). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Roth-Mandutz in view of Tao. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Roth-Mandutz to include the method further wherein the one or more sensors comprise one or more of a motion sensor, a light sensor, a noise sensor, an accelerometer, a radar sensor, a velocity sensor, a collision sensor, and an infrared sensor, as doing so was a known way of detecting an environment around a vehicle, as recognized by Tao (Tao ¶0100). 
Regarding claim 5, Roth-Mandutz discloses the method of claim 1 (Roth-Mandutz ¶0019-0020, ¶0184, ¶0187, ¶0248, ¶0326-0327), but appears to be silent on the method further comprising: sending the potential event data from the transport to a remote server via a first communication medium and a first communication protocol; and sending a notification comprising the potential event data from the remote server to the one or more additional transports.  
Tao, however, teaches a collision avoidance method wherein the vehicles relay hazard information to a remote server, which in turn relays the hazard information to further vehicles (Tao ¶0084, ¶0108). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Roth-Mandutz in view of Tao. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Roth-Mandutz to include the method further comprising: sending the potential event data from the transport to a remote server via a first communication medium and a first communication protocol; and sending a notification comprising the potential event data from the remote server to the one or more additional transports, as doing so was a 
Regarding claim 6, Roth-Mandutz in view of Tao teaches the method of claim 5, wherein the potential event data is sent from the first transport to the one or more additional transports via a second communication medium and second communication protocol that is different from the first communication medium (Roth-Mandutz ¶0020, ¶0184; Tao ¶0108).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Roth-Mandutz as applied to claim 1 above, and further in view of Leise et al. (US Patent No. 10,719,501). 
Regarding claim 9, Roth-Mandutz discloses the method of claim 1 (Roth-Mandutz ¶0019-0020, ¶0184, ¶0187, ¶0248, ¶0326-0327), but appears to be silent on the method further comprising: creating a blockchain transaction comprising the potential event data, an identification of the transport, an identification of the one or more additional transports and a result of the potential event.
Leise, however, teaches an accident documentation method which includes creating a blockchain transaction comprising the potential event data, an identification of the transport, an identification of the one or more additional transports and a result of the potential event (Leise Abstract; Col. 4, lines 20-43). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Roth-Mandutz in view of Leise. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Roth-Mandutz to include method further comprising: creating a blockchain transaction comprising the potential event data, an identification of the transport, an identification of the one or more additional transports and a result of the potential event, as doing so was a known way of organizing and capturing information around a vehicle collision, as recognized by Leise (Leise Abstract; Col. 4, lines 20-43). 


Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 7, 10, 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 7, Examiner deems a method according to claim 1, further comprising: determining one or more types of sensors among the one or more sensors that detected the potential event; identifying a velocity of the transport at a time associated with the one or more sensors detecting the potential event; determining a severity level of the potential event based on the types of sensors used to detect the potential event and the identified velocity of the transport; and selecting a type of transport operation response based on the determined severity level to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include determining a severity level of a potential event based on the types of sensors that detected the event and a velocity of the transport at the time of detecting the potential event in the context of claim 1, from which claim 7 depends. 
Regarding claim 10, Examiner deems a system, comprising: a processor and one or more sensors on a first transport; a memory that stores instructions that when executed by the processor, cause the processor to: detect a potential event via the one or more sensors; identify a smart contract associated with the potential event; execute the smart contract responsive to the detection of the potential event; send data associated with the potential event from the first transport to one or more additional transports located within a distance of the transport; trigger an operation response based on the sent data; and perform the operation response via the transport and the one or more additional transports to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include identifying and executing a smart contract associated with a potential event (that has yet to occur) prior to the event taking place. For instance, various approaches are published for employing smart contracts and blockchain technology in the aftermath of vehicle collisions, but the prior art of record appears silent on such preemptive use of smart contracts in the context of claim 10. 
Regarding claims 12-18, said claims are deemed allowable at least by virtue of their dependence on allowable claim 10. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669